FILE D.
ols tring ICT courT
IN THE UNITED STATES DISTRICT COURT COLORADO

FORTHE DISTRICT OF COLORADO 2819 AUG 26 py ue 17

‘9 ™ CV ™ 0 2 4 21 EPPRET B. COLWELL

Civil Action No.

 

 

 

 

 

(To be supplied by the court) BY—___DEP. ctx
Kare Stewart Short -Plaintift
v. .
Galitz Transportation, Inc.
Franklin John Galitz III .
Kelly Joe Gailitz |
, Defendant(s).

 

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the

last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 
sate

4 tet ko

A. PLAINTIFF INFORMATION

You must notify the court of anv changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Karen Stewart Short 2500 East Harmony Road Lot 439 Fort Collins Colorado 80528

(Name and complete mailing address)

970.361.4636 - kshort0531@gmail.com

(Telephone number and e-mail address)

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Galitz Transportation, Inc, 4700 York Street Dacono CO 80514
(Name and complete mailing address)
303-666-7156 - galitztransportation@galitztrans.com

(Telephone number and e-mail address if known)

Defendant |:

 

 

Defendant 2: Franklin John Galitz, PO Box 636 Lafayette, CO 80026

(Name and complete mailing address)

303-944-2056 - jgalitz@galitztrans.com

(Telephone number and e-mail address if known)

 

 

C. JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

X Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

X Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment

discrimination on the basis of a disability)

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

| ><

Other: (please specify) ERISA, Equal Pay Act, FLSA, CWPA, Personal Injury

 

2
pe te

B : Defendant(s) information

Kelly Joe Galitz

4689 Wildgrass Place
Dacono, CO 80514
(303) 944-2057
kgalitz@galitztrans.com
D. STATEMENT OF CLAIM(S)

4 State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

. cLam ong. 2€X Discrimination

 

The conduct complained of in this claim involves the following: (check all that apply)

X

failure to hire different terms and conditions of employment

failure to promote failure to accommodate disability

>< | |

termination of employment X retaliation

other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that

aro ~

apply)
race religion national origin age
color X sex disability
Supporting facts: ¢
See Attached
ee

Ow ee
ome

D: Statement of Claims
Claim 1: Sex Discrimination

Franklin John Galitz Ili and Kelly Joe Galitz failed to promote me based on my sex and position at
the company. John Galitz making statements such as “you cost me money, you do not make me
money”. Male employees were reimbursed expenses and given privileges and benefits that | as an
office worker and female employee was not. Male employees were provided company vehicles or
reimbursed fuel expenses. | used my own personal vehicle and paid for fuel on company business the
first 1.5 years of my employment. | was allowed a fuel account after about 1.5 years of employment,
being told, and “You better not let me down” “I am helping you out”. It was not a reimbursable expense
it was a favor. Mr. Galitz has been resistant to cooperating with me in attempting to settle this out of
court, not providing me with the statements from Fredrick’s Travel Center as requested upon
termination date 4/9/2018.

Male employees were either given a company phone, or reimbursed the costs but | was ignored and not
allowed the expense reimbursement but was called and texted at any given time 24/7/365. Male
employees were given benefits that were listed in the employee handbook dated January 2017 but | was
retaliated against for asking for them and denied the benefits that he claimed to be provided to all
employees in his handbook. He hid behind having less than 50 employees for FMLA when asked to use
it in the case of the imminent death of my husband but used it as a hiring tactic. Male employees if sick
or had a sick family member, were allowed the time off without being constantly called or retaliation.
Male employees were given their own office spaces. | was put into tiny spaces and after he violated
FLSA and CWPA making me salaried, hired high school students and others that were unfamiliar with the
industry in the space with me to answer the phone so he could claim that | supervised them when | did
not to avoid overtime. At my expense, | purchased bookshelves and other office required supplies to
not be reimbursed while the male employees that were primarily in the field all day had everything they
needed provided. To this day, my personal property has not been returned as he stated he would via
email send to me UPS and has not. These items include a notary that is now expired, my husband’s
medical records, deed to family land, paystubs, office appliances and office furniture, and other personal
items. | was never reimbursed. Male employees were given jackets, hats etc. with myself being told,
“We do not have any in pink”. A male co-worker gave me a jacket in a snowstorm to walk to the
mailbox one day and John Galitz became infuriated telling me to give it back. Company Functions | was
not allowed to bring my husband | only would receive one ticket or invitation to any function. John
Galitz stating it was “Immediate family only”. Not all other employees were required for it to be
immediate family, they were allowed to request the number of tickets they needed. John Galitz,
slandering my significant other that he met once for 15 seconds at most, resulted in my not speaking of
my personal relationship at work even when | married. John Galitz more often than not put unrealistic
demands on me and would become hostile if those demands were not met. Mr. Galitz refused to pay
me but minimum overtime only in emergency situations/ when business was at its peak, but all other
hourly employees working 50-70 hours per week were given overtime but | was expected to just keep
up with the workload that 20 plus drivers, three supervisors, two owners , and up to 50-75 leased truck
owners generated daily on 40-45 hours per week. John and Kelly Galitz violated FLSA and CWPA
~~  ooe

changing my title from “office help” to “office manager” ignoring the requirements of | was non decision
making and did not supervise 2 people minimum of the wage order forced me salaried stating “they
were bringing me over to their side” “! better not let them down” and immediately | was forced into 55
hours a week in the office and working through remote connection from home another 15 hours a week
minimum. All other non- exempt employee’s were-allowed overtime. They illegally made me exempt
due to my position and my sex. “I cost them money the drivers made them money”. They increased
my pay from $17.00 per hour in 2016 to $42,000 per year and no less than 70 hours per week. This
reduced my pay to $11. 53 per hour. When | addressed this pay decrease for my stellar performance,
John Galitz stated many times “I do not give a **** what you want, today | am a democrat meaning |
can get away with whatever | want to get away with it. He failed to promote me to a wage that was
comparable to the performance that | provided. He instead increased his own salary when taking mine.
He did this because | did not matter, | was the help, and | was a woman non - truck driver. He was
verbally, mentally and emotionally abusive. | was the only office worker with the exception of the high
school students, a grandson that was 15, a niece , and a few others that came and quickly left , they

were there only to pose as a subordinates of mine to avoid my overtime pay until August of 2017. In
addition, these employees provided me with no assistance but only occasionally when John Galitz did
not need them doing something for him. Those he did hire we denied access to provide me help.

| was treated entirely differently, differently because | was a woman, a woman that he could not date
and wanted to, an office worker, and lesser in importance than all other staff. But, without me he had
no cash flow and often stated it would take three employees to replace me. This is when he leveraged
my elderly sick parents and dying husband against me in order to make me tolerate the abuse | was
subjected to.
cLamtwo:. American Disabilities Act

 

The conduct complained of in this claim involves the following: (check all that applv)
failure to hire different terms and conditions of employment

failure to promote XX failure to accommodate disability

X

termination of employment retaliation

____ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

___ race religion ____ national origin ___ age
____ color x sex x disability

Supporting facts:

See Attached

 

| Glick Here for Additional Claim |

 

4
Ris a

~ 6.

7

Claim 2: American Disabilities Act

My husband was diagnosed with Cancer on April 4 2017. Although less than 50 employees Mr. Galitz
offered FMLA in his company handbook as well as medical leave. | secured my husband an appointment
at the Mayo Clinic they were having success with his cancer type. John Galitz told me “you will not go
“he will go alone” “we are going on vacation that week”. | went with my dying husband to Mayo Clinic.
They were informed of my going, refused my phone calls, emails or texts from Mayo Clinic stating they
were out of range when | returned from Mayo. They were not out of range to make the electronic wire
transfers for payroll or to speak to any other employees. Only me requesting FMLA for we had been
told he would indeed pass away | got him there too late. Had | been properly paid, according to the law,
| would have gotten him there in time. Upon return, | met hostility to “you did not tell us you were
married”. “You will work remotely and in the office as normal and we will pay you” “if you push for this
we will fire you and with no insurance he will die sooner”

After my husband’s passing my physician placed me on medical leave for extreme exhaustion and other
health issues, after sleeping at most 5-7 hours a week as a caregiver to my husband and to keep the
Galitz cash flow in its normal place. My physician issued two statements to Mr. Galitz stating medical
leave and both were denied , with the statement “if you are fired, how will your parents get their
medication” “ If you push for this | will lay you off” “you will continue to work’ .

| worked around my procedures, was even called in recovery of one procedure, and was working
remotely from home within 30 minutes of arriving home from an outpatient procedure.

| told Mr. Galitz that | was falling asleep driving-that | had not slept, | was in pain when it was demanded
| return to the office instead of recovering the following day. He brought his camper to the office and
told me if | needed to rest go rest.

My mother passed away, my best friend of 34 years, brother in law and my husband along with my
illnesses from exhaustion. | was never once, given one day that | was not called to do something. Only
yelled at, intimidated, and literally made jokes about my situation to others and myself. Never once
being issued condolences, never once asking anything other than “how much time are your working out
of the office this ****** time”

My health, safety and well being along with the leveraging my love of my family against me to work me
to death free was the most cruel and inhumane act anyone could ever commit to another human being.

He hired several women telling all of them they were there to replace me for never being at work. One
in particular had an uncle pass away and he called me and told me to get her flowers on my way to
work. Never once was | even extended a kind tone of voice after 3 years but an employee less thana
month is treated with respect.
Claim 3: ERISA

Mr. Galitz falsified my COBRA document post employment to prevent me from obtaining coverage post
employment. This is the exact thing he threatened to do to my husband. Not one employee up until
my last date of employment had ever even been offered COBRA.
re

oh

Claim 4: Equal Pay Act

| was the least paid person at the company. All non- exempt employees were allowed overtime. | was
not. This was my actual classification. When | was misclassified as salaried at $42,000 per year, |
remained the least paid person. All salaried employees made minimum $65,000 per year. All salaried
employees were male.
Claim 5: Fair Labor Standards Act

My position was misclassified as exempt. My title was changed only my duties did not change. | was
over the salaried threshold of $23,600. | did not meet any other requirements to be made exempt. Mr.
Galitz committed Wage Theft against me.

A USDOL investigation provided proof that | was non-exempt and forced Mr. Galitz to pay me a portion
of my overtime that was miscalculated. Freedom of Information Act 1872784.
Claim 6: Colorado Wage Protection Act

My position was misclassified as exempt. My title was changed only my duties did not change. ! was
over the salaried threshold of $23,600. | did not meet any other requirements to be made exempt. Mr.
Galitz committed Wage Theft against me.

Due to Mr. Galitz being allowed to violate subpoenas and provide false documents on what he did
submit and commit perjury in regards to an email that was post employment that was misinterpreted as
me being rude when stating | would only return if the abuse stopped and that | not have to share an
office with the woman had hired that had been threatening me at his request to get me too resign. | was
not being rude | was being direct that | would not be abused anymore and wanted a contract. jl had
just lost my entire family while sleeping and hour a day at most for five months while being abused and
leveraged. | was being direct there was nothing left to leverage against me. | was denied
unemployment.

Mr. Galitz was allowed to tell a different story in writing and only provide one witness that was not a
family member, to each division investigating my claims.

My claims delayed in processing due to backlog at the wage and hour division my claim is just now in
the hands of an investigator with the State of Colorado but my claim is over $7500 and can only a
portion be investigated. This claim is ongoing currently.
we

Claim 7: Personal Injury

Due to my former employers Verbal, Mental, and Emotional Abuse along with the Economic
Dominance that prevented me from getting my husband the care he needed sooner, and
properly care for my parents when they all needed me the most; has caused trauma that has
forever altered my life and my professional abilities.

The defamation of my character, integrity and professional abilities The Inhumane treatment
and lack of regard for my life and the lives of my family leveraging my love and their well-being
against me has changed me into a completely different person. He stole not only my wages
that could have been lifesaving for my husband , he stole from me my mother’s final words to
me, time with my husband and my state of mind.

A once highly regarded and sought after professional woman with a background from NASA
subcontracting in the logistics department to disaster recovery logistics across the USA (which
brought me here), a woman that ran into the storm to help other people while others were being
evacuated. | now suffer from single episode severe PTSD, ADD, and Severe Mental
Depression. | have an inability to trust people and live in fear of going to work for another
employer that would have the same opinion that money is more important that people. | live in
fear of what a person’s motive is, if they just say hello. My former employers destroyed my life.

He committed fraud in the unemployment hearing, he violated subpoenas, he committed
perjury. The system has failed me to leave me on the door of homelessness. My family all
passed on, unable to get employment due to slander and mental inabilities from their abuse.

Everything had to be sold to survive and not be homeless, and to feed myself.

| literally have not one thing left in this world because | had to spend it to fight them and to
simply survive.
ay =

*

Me ht or
hee

&

a

ee ag ok

Lp sore
a

F: Request for Relief

{ respectfully request the court to award my lawfully earned wages due to me, and provide me with
insurance coverage that was unlawfully withheld from me post employment. Along holding both John
and Kelly Galitz accountable for the unlawful actions, they committed against the State of Colorado and
me in regards to my employment when they committed fraud and perjury preventing me from getting
unemployment. | request that the back unemployment that was denied based on the fraud and perjury
be paid to me as well.

| respectfully request the amount of 10 million dollars for the personal injury they have caused me and
for the physical, emotional and mental pain they caused my family as they were passing away not having
me by their side. Using my family’s well being as advantage is inhumane. These funds will be used not
only to help me get my life back, but will be distributed to the remaining employees and subcontractors
that Galitz Transportation, Inc. John Galitz and Kelly Galitz committed wage theft against. Personal and
company money were mingled making John Galitz and Kelly Galitz personal assets to be included in this
lawsuit.

| respectfully request that Mr. John and Kelly Galitz be required to retract the letter they sent out to
their customer insinuating wrongdoing on my part causing damage to my stellar work career.

| respectfully request that Galitz Transportation, Inc. John Galitz and Kelly Galitz be thoroughly
investigated, for the kickback scheme involving Noble Energy, Rick Sheid and Lynette Scheid. The proof
is in ADP Payroll processing systems records. In addition an investigation regarding the falsification and
double billing of their customers, the violation of the trust fund law, subcontractor law and for violation
of the Davis Bacon Wage Act on federal projects ,in an outside the City of Denver, for not increasing the
wages of all of their drivers as required. They certified to the government that they did increase the
wages, committing fraud. Finally, an investigation into the illegal dumping of drill cuttings putting the
health and safety of Colorado citizens at risk.

| respectfully request that Galitz Transportation, Inc. and its owners be charged and sentenced with the
many crimes they have committed against the State of Colorado, it Citizens, The Federal Government
and all employees and subcontractors that have been personally and professionally harmed.

Respectfully,

Karen Stewart Short
 

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

Y

 

Yes (You must attach a copy of the administrative charge to this complaint)

 

 

 

 

No

 

Have you received a notice of right to sue? (check one)

Y

 

 

 

Yes (You must attach a copy of the notice of right to sue to this complaint)

 

 

 

No

 

F. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

" (Plaintiff? S signature)
EfR0f19

(Revised December 2017)

(Date)
COLORADO

Department of
Regulatory Agencies

 

eR a ON Hebe Mot

May 28, 2019

Karen Stewart (Short)
2500 East Harmony Road Lot 439
Fort Collins, CO 80528

Charge Number: FE2018542024; Karen Stewart v. Galitz Transportation, inc.

Dear Karen Stewart (Short):

This letter is to inform you that the Colorado Civil Rights Commission has reviewed your appeal. The
Commission has determined that there is insufficient basis to warrant further action and has affirmed the
director’s decision of no probable cause.

If your case was an employment discrimination matter, dual filed with the Equal Employment Opportunity
Commission (EEOC), you have the right to request a substantial weight review of your file by the EEOC. A
form was included in an earlier mailing to you that provides complete instruction on how to obtain this
review by the EEOC. .

If you wish to file a civil action in a district court in this state, which action is based on the alleged
discriminatory or unfair practice that was the subject of the charge filed with the Commission, you need to
file within 90 days of the date of this mailing pursuant to CRS 24-34-306(2)(b)(1)(B & C).

Pursuant to CRS 24-34-306 (2) (b) (I) if you as the Charging Party do not file such an action within the time

limits specified above, such action will be barred and no State District Court shall have jurisdiction to hear
such action.

On behalf of the Commission,

Uboig E fase

Aubrey L. Elenis, Esq.
Director

cc: Galitz Transportation, Kelly Galitz

1560 Broadway Street, Suite 825, Denver, CO 80202 P 303.894 2997 F 303.894.7830 www.dora colorado. gov/erd

 
Ment
eet “a

oe

cm

ee =

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To’ Karen Stewart From ~~ Phoenix District Office
2500 East Harmony Road, Lot 439 3300 North Central Ave
Fort Collins, CO 80528 Suite 690

Phoenix, AZ 85012

 

[| On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a)) °
EEOC Charge No EEOC Representative Telephone No

State & Local L. Program,
32A-2018-00423 State & Local Coordinator (602) 640-5053

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not invoive a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

UW UUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

LF

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the adaitional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.

, On behalf of the Commission

Zz. <2 July 22, 2019

Enclosures(s) Elizabeth Cadle, (Date Mailed)
District Director

cc

GALITZ TRANSPORTATION INC.
4700 York Street
Dacono, CO 80514
ae

Enclosure with EEOC
Form 161 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VIl of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisaiction. (Usuaily, tne appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases ‘can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):
EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back

pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit

‘before 7/1/10 — not 12/1/10 -- in order to, recover unpaid wages due for July 2008. This time limit for filing an EPA

suit is separate from the 90-day filing period under Title VIl, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

+ ATTORNEY REFERRAL AND EEOC ASSISTANCE~ --_ All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. if you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
